DETAILED ACTION
Status of the Claims
	Claims 1-9, 11-12, 14-15, 18-21 and 24-26 are pending in the instant application. Claims 18 and 24 have been withdrawn based upon Restriction/Election as discussed previously. Claims 1-9, 11-12, 14-15, 19-22, 25 and 26 are being examined on the merits in the instant application. Applicants amendment filed 11/04/2021 includes no claim amendments.

Advisory Notice
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	All rejections and/or objections not explicitly maintained in the instant office action have been withdrawn per Applicants’ claim amendments and/or persuasive arguments.
Priority
	The U.S. effective filing date has been determined to be 07/17/2015, the filing date of document BELGIUM 2016/5555.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	Claims 1-9, 11-12, 19-20, 25 and 26 remain rejected under 35 U.S.C. 103 as being unpatentable over LOVGREN (US 4,786,505; published 1988) in view of WEIβ (US 2013/0266658; published October, 2013); PETEREIT (US 2003/0064036; published April, 2003); Johnson et al. (“Stability of Esomeprazole Capsule Contents After In Vitro Suspension in Common Soft Foods and Beverages,” Pharmacotherapy, Vol. 23, No. 6, pp. 731-734) and Hans-Ulrich Petereit (“New aspects of moisture protection and insulation of solid dosage forms with EUDRAGIT® E PO” (33st International EUDRAGIT® Workshop, 2001, pp. 1-17); and as evidenced by HALL (US 2005/0244517) and ANGEL (US 2011/0033532).
Applicants Claims
	Applicant claims a pharmaceutical liquid composition intended for oral administration or direct administration in the stomach comprising microparticles in an aqueous liquid medium having a pH > 6, wherein said microparticles are controlled-release multilayer microparticles each comprising: (i) a core comprising the pharmaceutically active compound (omeprazole); (ii) a controlled-release intermediate coating layer (Eudragit® L30D55); and (iii) an outermost external protection coating layer surrounding the controlled-release intermediate coating layer and containing a mixture of (a) a hydrophilic gastro-soluble component which is soluble in aqueous media at a pH of between 6.5 and 7.5 (Eudragit® E-series); 
	Applicants have elected the following species in the reply filed 02/25/2019: (a) a species of pharmaceutically active compound is omeprazole; (b) a species of hydrophilic gastro-soluble component is a cationic polymer based on dimethylaminomethyl methacrylate, butyl methacrylate, and methyl methacrylate(e.g. Eudragit® E-type polymers); (c) a species of hydrophobic and/or insoluble component is glyceryl monostearate (i.e. GMS); and (d) a species of additional intermediate layer between the core layer and the controlled release intermediate coating layer and/or between the controlled-release intermediate coating layer and the outermost external protection coating layer is polyvinyl pyrrolidone.
Determination of the scope 
and content of the prior art (MPEP 2141.01)
            LOVGREN teaches pharmaceutical preparations for oral use including omeprazole together with an alkaline reacting compound, the pharmaceutical 
	LOVGREN teaches the omeprazole cores are separated from the enteric coating polymer(s) by a separating layer to prevent degradation/discoloration of the omeprazole, and further providing a pH-buffering zone (col. 4, lines 3-30) (instant claim 7). LOVGREN further teaches that the separating layer includes polymers such as polyvinylpyrrolidone, titanium dioxide and talc, among others (col. 4, lines 39 & 55).
	LOVGREN further teaches that the enteric coating layer includes enteric polymers such as co-polymerized methacrylic acid/methacrylic acid methyl esters such as EUDRAGIT L 12.5 or  EUDRAGIT L 100, or similar compounds (col. 4, 
	LOVGREN teaches that “It is essential for the long term stability during storage that he water content of the final dosage form containing omeprazole […] is kept low, preferably not more than 1.5% by weight. As a consequence the final package containing hard gelatin capsules filled with enteric coated pellets preferably also contains a desiccant, which reduces the water content […].” (col. 5, las paragraph, col. 6, first paragraph).
	LOVGREN teaches granulation of the omeprazole powder mixture (col. 7, Example 2) (instant claim 17). LOVGREN teaches a suspension as a suitable formulation of omeprazole particles of their invention (col. 15, line 63 through col. 16, line 40) (instant claim 1, “A pharmaceutical liquid composition intended for oral administration or direct administration in the stomach comprising microparticles”).

Ascertainment of the difference between 
the prior art and the claims (MPEP 2141.02)
	The difference between the rejected claims and the teachings of LOVGREN is that LOVGREN does not expressly teach: (1) the outermost coating containing a mixture of (a) a hydrophilic gastro-soluble component which is soluble in aqueous media at a pH of between 6.5 and 7.5 (Eudragit® E-series); and (b) a hydrophobic 
	Johnson et al. is cited as teaching the motivation for taking a capsule of coated granules and producing an extemporaneous suspension. Particularly, Johnson et al. teaches that “Some patients taking proton pump inhibitors have difficulty swallowing capsules or tablets because of general aversion, hyperactive gag reflex, or dysphagia.” (p. 731, col. 2, last paragraph). Johnson et al. further teaches that “Thus, modes of administration other than an intact capsule are desirable.” (p. 732, col. 1, first paragraph). Johnson et al. further makes clear that “All proton pump inhibitors are unstable when exposed to an acidic milieu, such as the stomach. Therefore, they are formulated with an enteric coating that shields the active drug from the acidic gastric environment.” (p. 732, col. 1, 2nd paragraph). Johnson et al. further teaches that “The purpose of this study was to determine the in vitro stability of esomeprazole1 pellets from an opened capsule after suspension in various common soft foods and beverages.” (p. 732, col. 1, lines 26-30).
	Johnson et al. concludes that “Therefore, administration of the pellets from an opened esomeprazole capsule shortly after these pellets have been suspended in tap water, cultured milk, yogurt, orange juice, or apple juice, may be a practical 
	WEIβ teaches a pharmaceutical preparation containing pharmaceutical pellets that contain proton pump inhibitors (see whole document). WEIβ further teaches that of the proton pump inhibitors, omeprazole is the best known useful for treating gastric reflux and gastric ulcers, among other conditions ([0003]). WEIβ teaches that in acidic conditions omeprazole and its derivatives are degraded very rapidly to inactive compounds and therefore must be fully protected against gastric juices ([0004]). WEIβ teaches that it is therefore essential that omeprazole compositions are provided with a coating which is insoluble in the acidic environment of the stomach but dissolves in the neutral or weakly alkaline environment of the duodenum ([0006]). WEIβ teaches that their pharmaceutical preparation includes granulated cores containing a PPI such as omeprazole; an inert coating intermediate layer on the cores; and an enteric coating layer coating the intermediate layer in the drug cores ([0016] to [0021])(instant claim 7). WEIβ teaches the intermediate layer includes polyvinylpyrrolidone ([0066])(instant claim 7, “at least another intermediate layer between the core layer and the controlled-release intermediate coating layer and/or between the controlled-release intermediate coating layer and the outermost coating layer,” elected species (d)).
methacrylic acid-ethylacrylate copolymer, among others, e.g., Eudragit® L 30D-55 ([0067])(instant claim 1, controlled-release intermediate coating layer; compare to Example 1 of the instant specification).
	PETEREIT teaches a coating and binding agent for pharmaceutical formulations with improved storage stability (see whole document). PETEREIT teaches that the storage of coated or bound pharmaceutical dosage forms is not optimal every such as in tropical regions where high humidity may be persistent thus coatings which guarantee a good isolation against the penetration of atmospheric humidity would be beneficial ([0005]).
	PETEREIT teaches that their coatings include (a) a copolymer consisting of free-radical polymerized C1-C4-esters of acrylic or methacrylic acid and further (meth)acrylate monomers; (b) 3-15% (w/w) of an emulsifier having an HLB of at least 14; and (c) 5-50% (w/w) of a C12-C18 monocarboxylic acid or a C12-C18 hydroxyl compound ([0007] to [0011]). PETEREIT teaches that (a) includes dimethylaminoethylmethacrylate as a preferable species ([0015]), and includes methyl methacrylate and butyl methacrylate ([0016]). PETEREIT teaches the example copolymer of (a) is methyl methacrylate, butyl methacrylate and dimethylaminoethyl methacrylate in the ratio 25:25:50 which is Eudragit® EPO ([0071])(instant claim 1, item (a), elected species).
	PETEREIT teaches that the items of (b) include glycerol monostearate (i.e. glycerol monostearate included in the mixture)([0026])(instant claim 1, item (b), elected species; instant claim 20 & 25). PETEREIT teaches the inclusion of “customary additives in pharmaceutical films or coatings are familiar to the person skilled in the art. Customary additives can be, for example, release agents, pigments, […].” ([0036]). PETEREIT teaches that “Release agents as a rule have lipophilic properties and are added as a rule to the spray suspensions. They prevent agglomeration of the cores during film-coating. Preferably, talc, Mg or Ca stearate, ground silicic acid, kaolin or non-ionic emulsifier having an HLB of between 3 and 8 are employed. Customary use amounts for release agents in the coating and binding agents according to the invention are between 0.5 to 100% by weight based upon the copolymer (a).” [emphasis added] ([0038]). PETEREIT does not expressly teach that the species glycerol monostearate is a release agent, however this appears to be known in the art to which this invention pertains. For example, US-2006/0204576-A1 discloses that:

    PNG
    media_image1.png
    183
    561
    media_image1.png
    Greyscale

Additionally, the examiner cites US-5,292,522 discussing the term “release agent” (col. 1, lines 44-51), and disclosing glycerol monostearate as a lipophilic emulsifier having an HLB of about 3.5 (col. 3, lines 15-50, col. 7, lines 2-3; and claim 9). Thus, one of ordinary skill in the art would have recognized the teaching in PETEREIT of “release agents” in paragraph [0038] to include the species glycerol monostearate disclosed in paragraph [0026].
	Specifically regarding the function of the coatings, PETEREIT teaches that:

    PNG
    media_image2.png
    472
    536
    media_image2.png
    Greyscale


	ANGEL is cited as disclosing that:

    PNG
    media_image3.png
    202
    629
    media_image3.png
    Greyscale

	PETEREIT teaches their coating provides protection from moisture and gasses ([0061]), where one of ordinary skill in the art would have recognized the properties of the omeprazole drug substance as being sensitive to moisture and oxygen, as disclosed by ANGEL, and thus recognized the particular benefit of the coating of PETERIT as it applies to the omeprazole drug substance, of protection from moisture and gasses such as oxygen.
	Specifically regarding the added claim limitations “wherein the weight ratio of the hydrophilic gastro-soluble component / hydrophobic and/or insoluble 
	PETEREIT teaches that examples of particularly preferred active compounds include omeprazole, among others ([0090]). PETEREIT teaches that the dosage forms (granules, pellets or particles) can be administered orally (e.g. capsules, tablets, sachets) or a formulation of solid particles suspended in liquids ([0092]).
	Specifically regarding the claim limitation “wherein the weight ratio of the hydrophilic gastro-soluble component / hydrophobic and/or insoluble component is between 200/1 and 1/1” (instant claim 1, lines 12-13), and “between 50/1 and 1/1” 
	Regarding the pH of the suspension as being greater than 6.0 (instant claims 10 and 16), LOVGREN teaches the suspension is administered with sodium bicarbonate in water “In order to reduce the degradation of omeprazole in the stomach to a minimum” (col. 15, lines 66-67), and teaches a pH of not less than 7 to prevent such degradation (col. 3, lines 40-45; col. 1, lines 5-30) . Furthermore, PETEREIT teaches the beneficial final functional coating includes the pH sensitive polymer Eudragit® EPO having a dissolution at a pH of 1-5 one of ordinary skill in the art would be motivated to increase the pH of the suspension so as not to delay release until the dosage form reaches the stomach of the patient as indicated for the Eudragit® EPO pH sensitive polymer coating.
	Regarding the claimed stability of the liquid compositions (instant claim 12), PETEREIT teaches their coating is directed at improving the stability of the drug (e.g. omeprazole) contained in the drug core. And given that the structure of the 
	Regarding the chemical stability of the active compound upon storage (instant claim 12), PETEREIT teaches their coating is directed at improving the stability of the drug (e.g. omeprazole) contained in the drug core. And given that the structure of the coating layers is the same as that suggested by the combination of cited references it would more likely than not had the same release upon storage as now claimed.
	Regarding the claim limitation “A pharmaceutical liquid composition intended for oral administration or direct administration in the stomach comprising microparticles homogeneously dispersed in an aqueous liquid medium having a pH > 6, wherein said microparticles are controlled-release multilayer microparticles” (instant claim 1, lines 1-5), LOVGREN teaches particles of omeprazole including a core, a separating layer, and an enteric coating layer, as discussed above. LOVGREN further teaches that  “The alkaline reacting core material and/or alkaline salt of the active ingredient, omeprazole, enhance the stability of omeprazole. The cores suspended in water forms a solution or a suspension which has a pH, which is higher than that of a solution in which the polymer used for enteric coating, is just soluble.” (col. 5, lines 23-29). LOVGREN further teaches that “It is essential for the long term stability during storage that the water content of the final dosage form containing 
	Regarding the limitation “less than 20% by weight of the pharmaceutical active compound contained in the microparticles is released in the aqueous liquid medium when the pharmaceutical liquid composition is stored for at least one day at 4 °C.” (instant claim 1, last 4 lines) and “less than 5% by weight of the pharmaceutically active compound contained in the microparticles is released in the aqueous liquid medium when the pharmaceutical liquid composition is stored for at least one day at 4 °C.” (instant claim 26), the examiner further cites Hans-Ulrich Petereit (“New aspects of moisture protection and insulation of solid dosage forms 

    PNG
    media_image4.png
    486
    708
    media_image4.png
    Greyscale

Which is consistent with the teachings of PETEREIT (US 2003/0064036) teaching excellent moisture protection ([0005] & [0061]), omeprazole as a suitable moisture-sensitive pharmaceutical active agent ([0090] & claim 7), and that the dosage forms (granules, pellets or particles) can be administered orally (e.g. capsules, tablets, sachets) or a formulation of solid particles suspended in liquids ([0092]). Thus, the prior art fairly suggests that an omeprazole formulation of coated pellets composed of an omeprazole-containing core, an intermediate/subcoating layer, and an enteric anionic methacrylic acid layer (e.g. Eudragit® L100 or L30, as suggested by 
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate omeprazole together with an alkaline reacting compound, the pharmaceutical preparation comprising a core, separating layer(s), and an enteric coating layer as granules, as taught by LOVGREN, and to provide the coated granules as a liquid suspension for administration to patients that cannot or refuse to swallow a solid capsule per the teachings of Johnson et al. (and PETEREIT: [0092]), the enteric coated granules having appropriate size dimensions such as, spherical pellets in have a narrow size distribution in the range of from 700 micron to 1250 microns, as suggested by WEIβ, and an inert intermediate layer comprising PVP, as suggested by WEIβ, and further nd paragraph). 
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary. 
	In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
Claims 14 and 21 remain rejected under 35 U.S.C. 103 as being unpatentable over LOVGREN in, view of WEIβ; PETEREIT and Hans-Ulrich Petereit as applied to claims 1-9, 11-12, 19-20, 25 and 26 above, and further in view of CASTAN (US 2006/0165807; published July, 2006).
Applicants Claims
	Applicant claims a pharmaceutical liquid composition, as discussed above. Applicants further claim the aqueous liquid medium contains a viscoifying agent, a buffering agent, and/or an osmotic agent (instant claims 14 & 21).
Determination of the scope 
and content of the prior art (MPEP 2141.01)
            LOVGREN teaches pharmaceutical preparations for oral use including omeprazole together with an alkaline reacting compound, the pharmaceutical preparation comprising a core, separating layer(s), and an enteric coating layer, as discussed above and incorporated herein by reference.
	Johnson et al. teaches administration of the pellets from an opened esomeprazole (omeprazole) capsule shortly after these pellets have been suspended in tap water, cultured milk, yogurt, orange juice, or apple juice, may be a practical alternative for patients who cannot swallow the intact capsule and cannot or will not mix the pellets in applesauce, as discussed above and incorporated herein by reference.

	PETEREIT teaches a coating and binding agent for pharmaceutical formulations with improved storage stability, the coating including a polymer such as Eudragit© EPO along with customary additives in pharmaceutical coatings such as release agents, and particularly teaches glycerol monostearate, as discussed above and incorporated herein by reference.
Ascertainment of the difference between 
the prior art and the claims (MPEP 2141.02)
	The difference between the rejected claims and the teachings of LOVGREN, WEIβ and PETEREIT is that LOVGREN, WEIβ and PETEREIT do not expressly teach: (1) the constituents of the suggested suspension including (a) a viscosifying agent, a buffering agent and an osmotic agent (instant claims 14 & 21-23).
	CASTAN teaches oral pharmaceutical formulations in the form of aqueous suspensions including coated particles of active agents (see whole document). CASTAN teaches that the suspension formulation allows the oral administration of drugs that have a high therapeutic dose to elderly and pediatric patients ([0086]), and the administration of actives which have a limited absorption window ([0087]). CASTAN teaches that it may be quite valuable to add at least one rheology modifier 
	CASTAN teaches a galenical pack, characterized in that it comprises a kit for preparing the suspension including the coated particles and liquid phase ([0199] to [0202]; claim 20)(instant claim 15).
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate omeprazole together with an alkaline reacting compound, as discussed above and further to include conventional constituents in the suspension, such as those taught by CASTAN.
prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.
	In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
Response to Arguments:
	Applicant's arguments filed 06/16/2021 have been fully considered but they are not persuasive.
	Applicants position that “it is the unique combination of a hydrophilic gastro-soluble component and a hydrophobic and/or insoluble component as claimed herein and as shown in Example 2, for instance, that demonstrates surprising and unexpectedly superior results, thus countering any assertion of obviousness.” (p. 14, lines 3-6).
	In response the examiner argues that the claims, as currently presented, are not commensurate with the disclosed Example 2, Batch No. 10 as detailed in Table 2.1-2.2 and Table 3.1, which detail a 5-layer granule (Table 1), are not limited to the a cationic polymer based on dimethylaminomethyl methacrylate, butyl methacrylate, and methyl methacrylate(e.g. Eudragit® E-type polymers); and the hydrophobic and/or insoluble component to glyceryl monostearate (i.e. GMS); the ratio of the two is broadly claimed 200/1 to 1/1 (claim 1, item b) where the Examples include a ratio 4.6/1 (Table 2.2, No. 10) and 20/1 (Example 3, Formulations 3 & 4) and the claims are not limited to an coating amount of this layer which Applicants contend results in surprising and unexpectedly superior results. The claims are generic to any “core comprising the pharmaceutically active compound”, generic to any “controlled-release intermediate coating layer”, any “hydrophilic gastro-soluble component which is insoluble in aqueous media at a pH of between 6.5 and 7.5” and generic to any “hydrophobic and/or insoluble component”. 
	Applicants further explain the “stability” as “The amount of pharmaceutically active compound released after 3 days of storage at 5 °C” (p. 14, lines 12-13), however instant claim 1 is not limited by such stability parameter and, as noted above, functional layer to which Applicants attribute the stability, that is the hydrophilic gastro-soluble component/hydrophobic and/or insoluble component is broadly claimed 200/1 to 1/1. And instant claim 26 recites the stability limitation of “wherein less than 5% by weight of the pharmaceutically active compound 
	With respect to the species glycerol monostearate used with a cationic polymer based on dimethylaminomethyl methacrylate, butyl methacrylate, and methyl methacrylate, the examiner cites Skalsky et al. (“Chemistry and Application Properties of Polymethacrylate Systems,” from “Aqueous polymeric coatings for pharmaceutical dosage forms, CRC Press, 2008, attached) teaching that:
	Glidants or Antitacking Agents
To avoid sticking or agglomeration of the products during coating, drying, and storage, glidants are added to the spray suspensions. These materials are suspended separately and then added to the polymer mixtures. These materials can also be added in powder form by sprinkling. For coated particles, the addition of 0.5% to 2% talc, fumed silica, e.g., Aerosil® 200, or precipitated silica, e.g., Sipernat® PQ, can resolve tacking problems during storage. The powders can be added to the fluidizing particles after the coating process, or by spray application of an aqueous suspension. Alternatively, thin aqueous coatings based on glycerol monostearate (mono- and diglycerides NF) or hydroxypropyl methylcellulose (HPMC) will produce similar effects. The most commonly used glidants for poly(meth)acrylate formulations are described below.
	Talc is often used in combination with pigments. Since it is a product derived

	Glycerol monostearate (mono- and diglycerides NF) is an excellent alternative to talc or magnesium stearate as a glidant in all aqueous formulations (27). Due to its high efficacy, typically 5% to 20% based on polymer mass is sufficient to achieve comparable effects. Glycerol monostearate is water insoluble. Fine-particle dispersions are prepared by emulsification in hot water (70–80ºC) in the presence of polysorbate 80. The main advantages compared to talc are the low risk of microbiological contamination, improved compatibility, and lower effective concentrations, which reduce total coating amounts and hence save production costs.” [emphasis added](p. 253, §Glidants or Antitacking Agents, paragraphs 1-3). 
	Thus, it is clear that glycerol monostearate (mono- and diglycerides NF) has been suggested as useful as a glidant/antitacking/release agent in methacrylate coatings including Eudragit® E-type coatings (see, e.g., Acid-soluble polymers, p. 239). Also see US 5,292,522, claims 8-9, and cols. 1-2 which appears to encompass claims directed at this specific combination.

Conclusion

	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN A GREENE whose telephone number is (571)270-5868.  The examiner can normally be reached on M-F, 8-5 PM PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J. Blanchard can be reached at (571) 272-0827.  The 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IVAN A GREENE/Examiner, Art Unit 1619        


/TIGABU KASSA/Primary Examiner, Art Unit 1619                                                                                                                                                                                                        





    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Esomeprazole is the S-enantiomer of omeprazole (p. 731, col. 1, line 1).